Title: To Thomas Jefferson from Alexander Wilson, 17 December 1808
From: Wilson, Alexander
To: Jefferson, Thomas


                  
                     Saturday Noon [17 Dec. 1808]
                  
                  Alexander Wilson, author of American Ornithology, would be happy to submit the first volume of this work to the inspection of Mr. Jefferson, if he knew when it would be convenient for the President.
                  
                     A Wilson
                     
                  
               